[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-10545                ELEVENTH CIRCUIT
                                                              MAY 13, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 07-00045-CR-4-SPM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MICHAEL COLSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 13, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Michael Colson in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED and Colson’s conviction and sentence are AFFIRMED.




                                          2